MEMORANDUM **
Violet Khanania appeals pro se from the the district court’s summary judgment in favor of the Secretary of the Department of Homeland Security, in Khanania’s action under the Equal Pay Act. We have jurisdiction under 28 U.S.C. § 1291. We review a grant of summary judgment de novo, Stanley v. Univ. of S. Cal., 178 F.3d 1069, 1075 (9th Cir.1999), and we affirm.
The district court properly concluded that Khanania’s employer rebutted Khanania’s prima facie case by presenting evidence that the differential between Khanania and her comparators was based on “markedly disparate levels of experience and qualifications.” Id.
Khanania’s motion served on June 1, 2005, is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.